DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 5, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (U.S. 2017/0018547 A1, hereinafter refer to Naito) in view of Naito (U.S. 2018/0108738 A1, hereinafter refer to Naito ‘738) and Naito (U.S. 2016/0336404 A1, hereinafter refer to Naito ‘404).
Regarding Claim 1: Naito discloses a semiconductor device (see Naito, Fig.4 as shown below and ¶ [0005]), comprising:

    PNG
    media_image1.png
    502
    525
    media_image1.png
    Greyscale

a first semiconductor region (18/20) of a first conductivity type, provided in a semiconductor substrate (10) (see Naito, Fig.4 as shown above);
114) of a second conductivity type, provided in the semiconductor substrate (10) closer to a front surface of the semiconductor substrate (10) than is the first semiconductor region (18/20), the second semiconductor region (114) having a front side at the front surface of the semiconductor substrate (10) and a rear side facing the first semiconductor region (18/20) (see Naito, Fig.4 as shown above);
a third semiconductor region (116) of the first conductivity type, provided in the first semiconductor region (18/20) at the rear side of the second semiconductor region (114), the third semiconductor region (116) having an impurity concentration higher than an impurity concentration of the first semiconductor region (18/20) (see Naito, Fig.4 as shown above);
a fourth semiconductor region (112) of the first conductivity type, selectively provided in the second semiconductor region (114) (see Naito, Fig.4 as shown above);
a fifth semiconductor region (22) of the second conductivity type, provided in the semiconductor substrate (10) closer to a rear surface of the semiconductor substrate (10) than is the first semiconductor region (18/20), the fifth semiconductor region (22) being in contact with the first semiconductor region (18/20) (see Naito, Fig.4 as shown above);
a plurality of trenches penetrating the fourth semiconductor region (112) and the second semiconductor region (114), and reaching the first semiconductor region (18/20), the plurality of trenches being disposed at predetermined intervals, the plurality of trenches including a plurality of gate trenches (140) and a plurality of dummy trenches (130) (see Naito, Fig.4 as shown above and ¶ [0089]);
144/134) provided in the plurality of trenches  (140/130) via insulating films (132/142) (see Naito, Fig.4 as shown above), the plurality of first electrodes including
a plurality of dummy gate electrodes (134), each of which is provided in a corresponding one of the dummy trenches (130) (see Naito, Fig.4 as shown above), and
a plurality of gate electrodes (144) each having a gate potential, each of the gate electrodes (144) being provided in a corresponding one of the gate trenches (140), a total area/region of the gate electrodes (144) being in a range of 60% to 84% of a total number of the first electrodes (134/144) (see Naito, Fig.4 as shown above and ¶ [0109]);
a second electrode (152) electrically connected to the second semiconductor region (114), the fourth semiconductor region (112) and the dummy gate electrodes (134) (see Naito, Fig.4 as shown above, Fig. and ¶ [0108]); and 
a third electrode (24) electrically connected to the fifth semiconductor region (22) (see Naito, Fig.4 as shown above).
Naito is silent upon explicitly disclosing a total number of the gate electrodes being in a range of 60% to 84% of a total number of the first electrodes.
Before effective filing date of the claimed invention the disclosed total number of the gate electrodes were known to be in a range of 60% to 84% of a total number of the first electrodes in order to adjust the switching speed of the semiconductor device.
For support see Naito ‘738, which teaches wherein a total number of the gate electrodes (40/44) being in a range of 60% to 84% of a total number of the first 30/40/34/44) (note: there is two gate trenches 40 and one dummy gate trench 30 alternatively arranged) (see Naito ‘738, Fig.26 as shown below and ¶ [0108]- ¶ [0109]). 

    PNG
    media_image2.png
    417
    534
    media_image2.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art Before effective filing date of the claimed invention to combine the teachings of Naito and Naito ‘738 to enable the total number of the gate electrodes (40/44) in a range of 60% to 84% of a total number of the first electrodes (30/40/34/44) as taught by Naito ‘738 in order to adjust the switching speed of the semiconductor device step of Naito to be performed according to the teachings of Naito ‘738 because one of ordinary skill in the art Before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed total number of the gate electrodes (40/44) being in a range of 60% to 84% of a total number of the first 30/40/34/44) step of Naito and art recognized suitability for adjusting the switching speed of the semiconductor device has been recognized to be motivation to combine.   MPEP § 2144.07.
The combination of Naito and Naito ‘738 is silent upon explicitly disclosing wherein the plurality of trenches being disposed at predetermined intervals in a range of 0.7 µm to 2 µm.
Before effective filing date of the claimed invention the disclosed interval between the trenches were known in order to lower on-voltage while maintaining the edge termination.
For support see Naito ‘404, which teaches wherein the plurality of trenches being disposed at predetermined intervals in a range of 0.7 µm to 2 µm (interval between adjacent trench may be no more than 2 µm) (see Naito ‘404, Fig.6, and ¶ [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Naito, Naito ‘738, and Naito ‘404 to enable the plurality of trenches being disposed at predetermined intervals in a range of 0.7 µm to 2 µm (interval between adjacent trench may be no more than 2 µm) as taught by Naito ‘404 in order to lower on-voltage while maintaining the edge termination (see Naito ‘404, Fig.6, and ¶ [0048]).
The combination of Naito, Naito ‘738, and Naito ‘404 teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the interval between adjacent trench through routine experimentation and optimization to obtain optimal or desired device performance because the interval between adjacent 
Regarding Claim 2: Naito as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Naito, Naito ‘738, and Naito ‘404 further teaches wherein an impurity concentration of the third semiconductor region (116) is in a range of 2x1014/cm3 to 5x1016/cm3 (5x1012/cm3) (see Naito, Fig.4 as shown above and ¶ [0126]).
The combination of Naito, Naito ‘738, and Naito ‘404 teaches a smaller impurity concentration ranges as shown above; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the impurity concentration of the third semiconductor region through routine experimentation and optimization to obtain optimal or desired device performance because the impurity concentration of the third semiconductor region is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 5: Naito as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Naito, Naito ‘738, and Naito ‘404 further teaches wherein a depth of a bottom of the third semiconductor region (116/16) measured from the front surface of the semiconductor substrate (10) in a direction 10) is between respective depths of a bottom of the second semiconductor region (114/14) and a bottom of the plurality of trenches (130/30/140/40) (see Naito, Fig.4 as shown above and see Naito ‘738, Fig.26 as shown above).
Regarding Claim 7: Naito as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Naito, Naito ‘738, and Naito ‘404 further teaches wherein a seventh semiconductor region (20) of the first conductivity type, provided in the first semiconductor region (18) between the first semiconductor region (18) and the fifth semiconductor region (22), the seventh semiconductor region (20) being in contact with the first semiconductor region (18) and having an impurity concentration higher than the impurity concentration of the first semiconductor region (18) (see Naito ‘404, Fig.6).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BITEW A DINKE/Primary Examiner, Art Unit 2896